Citation Nr: 1829785	
Decision Date: 08/08/18    Archive Date: 08/17/18

DOCKET NO.  15-11 533	)	DATE
	)
	)

On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUES

1.  Entitlement to service connection for a dental condition, to include removal of all upper teeth and six (6) lower teeth.

2.  Entitlement to service connection for a right knee disability.

3.  Entitlement to service connection for a right foot disability, claimed as status-post shell fragment wound.

4.  Entitlement to service connection for skin rash of the right arm, claimed as due to exposure to herbicide agents.

5.  Entitlement to service connection for skin rash of the left arm, claimed as due to exposure to herbicide agents.

6.  Entitlement to service connection for right hand shakes (tremors).

7.  Entitlement to service connection for spots on back, claimed as due to exposure to herbicide agents.

8.  Entitlement to service connection for right leg disability.

9.  Entitlement to service connection for left leg disability, claimed as due to right leg disability.

10.  Entitlement to service connection for left knee disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from October 1969 to May 1971.

This matter is before the Board of Veterans' Appeals (Board) on appeal from decisions by a Department of Veterans Affairs (VA) Regional Office (RO).


FINDINGS OF FACT

Prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran that a withdrawal of this appeal is requested.






CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the appellant (or his or her authorized representative) have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2017).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  

In the present case, the Veteran submitted a statement in June 2018 withdrawing this appeal.  Consequently, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal is dismissed.





		
STEVEN D. REISS
	Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


